Case 1:18-cr-00423-GBD Document 86

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ee a x
UNITED STATES OF AMERICA,
-against-
ORDER
FATIMA WOODS,
18 Crim. 423 (GBD)
Defendant.
we eee eee eee K

GEORGE B. DANIELS, United States District Judge:
Defendant’s request for a temporary modification of her pretrial release conditions to travel
with her son for a summer basketball program (ECF No. 84), which the Government and the

Pretrial Services Office oppose (ECF No. 85), is DENIED.

 

Dated: New York, New York SO ORDERED.
July, 2021
DU! 2 6 2021 a, EB Donk
B. DANIELS

Wed tates District Judge

 
